                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FEDERAL SOLUTIONS GROUP, INC.,                    Case No. 4:17-cv-05433-KAW
                                   8                       Plaintiff,                      ORDER GRANTING PLAINTIFF'S
                                                                                           MOTION FOR LEAVE TO FILE FIRST
                                   9             v.                                        AMENDED COMPLAINT
                                  10     H2L1-CSC, JV,                                     Re: Dkt. No. 42 & 43
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 28, 2019, Plaintiff Federal Solutions Group, Inc. filed a motion for leave to file

                                  14   the first amended complaint to add a single claim for breach of the implied covenant of good faith

                                  15   and fair dealing.

                                  16          Upon review of the moving papers, the Court finds this matter suitable for resolution

                                  17   without oral argument pursuant to Civil Local Rule 7-1(b), and, for the reasons set forth below,

                                  18   GRANTS Plaintiff’s motion for leave to amend.

                                  19                                          I.   BACKGROUND

                                  20          On September 19, 2017, Plaintiff Federal Solutions Group, Inc. (“FSG”) filed a complaint

                                  21   against Defendant H2L1-CSC, JV (“H2L1”) for breach of contract and unjust enrichment and

                                  22   quantum meruit arising out of a construction project (“Project”) through the United States Army

                                  23   Corps of Engineers (“USACE”), located at Fort Hunter Liggett in Monterey County, California.

                                  24   Defendant was the Project’s prime contractor, and Plaintiff was a subcontractor. H2L1 terminated

                                  25   FSG from the Project, allegedly for cause, which FSG denies was proper. FSG instituted this

                                  26   action to recover damages it incurred due to H2L1’s conduct, including, but not limited to, H2L1’s

                                  27   allegedly wrongful termination of FSG from the Project.

                                  28          On January 18, 2018, the Court issued the case management scheduling order, and gave
                                   1   the parties two weeks to amend their pleadings, through February 2, 2018, and set a trial date of

                                   2   April 1, 2019. (Dkt. No. 25.) On October 4, 2018, the Court adopted a joint stipulation to continue

                                   3   the trial date to December 16, 2019, which was sought, in part, because the parties were still

                                   4   meeting and conferring on discovery, including the production of documents. (Dkt. Nos. 33 & 34.)

                                   5   The deadline to amend pleadings remained unchanged. See ids.

                                   6          On March 28, 2019, Plaintiff filed a motion for leave to file the first amended complaint to

                                   7   add a single claim for breach of the implied covenant of good faith and fair dealing. (Pl.’s Mot.,

                                   8   Dkt. No. 42.) Plaintiff also filed a request for judicial notice. (Pl.’s RJN, Dkt. No. 43.) On April

                                   9   11, 2019, Defendant filed an opposition. (Def.’s Opp’n, Dkt. No. 44.) On April 18, 2019, Plaintiff

                                  10   filed a reply. (Pl.’s Reply, Dkt. No. 45.)

                                  11                                      II.   LEGAL STANDARD

                                  12          A.    Motion for Leave to Amend
Northern District of California
 United States District Court




                                  13          Federal Rule of Civil Procedure 16(b)(4) provides that, after the deadline has passed, a

                                  14   scheduling order “may be modified only for good cause and with the judge's consent.” Fed. R.

                                  15   Civ. P. 16(b)(4). Unlike Rule 15(a), the “‘good cause’ standard primarily considers the diligence

                                  16   of the party seeking the amendment.” In re W. States Wholesale Nat. Gas Antitrust Litig., 715 F.3d

                                  17   716, 737 (9th Cir. 2013), aff'd sub nom. Oneok, Inc. v. Learjet, Inc., 135 S. Ct. 1591, 191 L. Ed. 2d

                                  18   511 (2015) (quoting Johnson v. Mammoth Recreations, Inc., 975 F.2d 604, 609 (9th Cir. 1992)

                                  19   (internal quotations omitted).

                                  20          Rule 15(a)(2) provides that leave to amend a complaint should be “freely given when

                                  21   justice so requires.” Fed. R. Civ. P. 15(a)(2). “This policy is to be applied with extreme

                                  22   liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003). Five

                                  23   factors are commonly used to determine the propriety of a motion for leave to amend: “(1) bad

                                  24   faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of amendment; and (5)

                                  25   whether plaintiff has previously amended his complaint.” In re W. States Wholesale Natural Gas

                                  26   Antitrust Litig., 715 F.3d 716, 738 (9th Cir. 2013) (quoting Allen v. City of Beverly Hills, 911 F.2d

                                  27   367, 373 (9th Cir. 1990)). The factors are not to be given equal weight. Eminence Capital, 316

                                  28   F.3d at 1052. Prejudice to the opposing party must be given the greatest weight. Id. Absent

                                                                                          2
                                   1   prejudice, or a strong showing of bad faith, undue delay, or futility of amendment, there exists a

                                   2   presumption under Rule 15(a) in favor of granting leave to amend. Id.

                                   3            B.   Request for Judicial Notice
                                   4            A district court may take notice of facts not subject to reasonable dispute that are “capable

                                   5   of accurate and ready determination by resort to sources whose accuracy cannot reasonably be

                                   6   questioned.” Fed. R. Evid. 201(b); United States v. Bernal–Obeso, 989 F.2d 331, 333 (9th Cir.

                                   7   1993). “[A] court may take judicial notice of ‘matters of public record,’” Lee, 250 F.3d at 689

                                   8   (citing Mack v. S. Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir. 1986)), and may also consider

                                   9   “documents whose contents are alleged in a complaint and whose authenticity no party questions,

                                  10   but which are not physically attached to the pleading.” Branch v. Tunnell, 14 F.3d 449, 454 (9th

                                  11   Cir. 1994), overruled on other grounds by Galbraith v. Cnty. of Santa Clara, 307 F.3d 1119 (9th

                                  12   Cir. 2002). The court need not accept as true allegations that contradict facts which may be
Northern District of California
 United States District Court




                                  13   judicially noticed. See Mullis v. United States Bankruptcy Ct., 828 F.2d 1385, 1388 (9th Cir.

                                  14   1987).

                                  15                                          III.   DISCUSSION
                                  16            A.   Request for Judicial Notice
                                  17            As a preliminary matter, Plaintiff asks that the Court take judicial notice of four documents

                                  18   in support of its motion: 1) the January 18, 2018 initial case management scheduling order issued

                                  19   in this action; 2) the parties’ October 3, 2018 joint stipulation and proposed order to continue the

                                  20   trial date and related deadlines; 3) the Court’s order adopting the joint stipulation, dated October 4,

                                  21   2018; and 4) the Court’s civil minutes from the March 22, 2019 case management conference.

                                  22   (Req. for Judicial Notice, “RJN,” Dkt. No. 43,” Exs. 1-4.)

                                  23            Defendant did not object to the request for judicial notice. All of the exhibits are court

                                  24   records in this case.1 Generally, court records are subject to judicial notice, because they are true

                                  25   and correct copies of a court record. United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980);

                                  26
                                  27   1
                                        Going forward, the parties are advised that a request for judicial notice is unnecessary if the
                                  28   documents originated in the instant case. Instead, a citation to the ECF docket number (Dkt. No.
                                       __) would suffice.
                                                                                         3
                                   1   see also Fed. R. Evid. 201(b) (Public records, whose authenticity is capable of accurate and ready

                                   2   determination by resort to sources whose accuracy cannot reasonably be questioned, are also

                                   3   subject to judicial notice.)

                                   4           Accordingly, the Court GRANTS Plaintiff’s request for judicial notice.

                                   5          B.     Motion for Leave to Amend
                                   6           In making this motion, Plaintiff contends that good cause exists, because it was diligent in

                                   7   bringing the motion, and that Defendant will not suffer prejudice if leave to amend is granted.

                                   8   (Pl.’s Mot. at 7.)

                                   9           In opposition, Defendant argues only that Plaintiff has not shown good cause to amend the

                                  10   complaint, because FSG failed to propound discovery prior to the deadline to amend the

                                  11   pleadings; the key document that forms the basis of the new claim has been in FSG’s possession

                                  12   since 2014; and FSG waited several months after discovering its desire to amend before filing the
Northern District of California
 United States District Court




                                  13   motion, such that it lacked diligence in seeking amendment. (Def.’s Opp’n at 3-5.)

                                  14
                                                    i.      Plaintiff’s failure to propound discovery prior to the deadline to amend the
                                  15                        pleadings is irrelevant.

                                  16           As an initial matter, the fact that Plaintiff did not propound discovery prior to the deadline

                                  17   to amend the pleadings is irrelevant. (See Def.’s Opp’n at 4.) The deadline to amend the pleadings

                                  18   is a date by which the parties may do so without leave of court. The fact that Rule 16 permits

                                  19   amendment after the deadline upon a showing of good cause shows that granting leave to amend

                                  20   in this instance is not giving Plaintiff a “mulligan,” particularly given that, as Defendant

                                  21   acknowledges, breach of the implied covenant of good faith and fair dealing is a common claim in

                                  22   a breach of contract case. See id. Thus, Plaintiff’s failure to propound discovery prior to the

                                  23   deadline to amend the pleadings has no bearing on the instant motion.

                                  24               ii.      Whether Plaintiff was diligent in seeking amendment
                                  25           In seeking amendment, Plaintiff contends that it was diligent in doing so, given that H2L1

                                  26   produced two rounds of documents, totaling over 3,500 pages, in January 2019, which took weeks

                                  27   to review. (Pl.’s Mot; at 7; Decl. of John A. Castro, “Castro Decl.,” Dkt. No. 42-1 ¶ 5.) These

                                  28   were produced in response to requests propounded in May 2018. (See Castro Decl. ¶ 6.) Plaintiff
                                                                                          4
                                   1   notified Defendant of the basis for its new claim in late-February 2019, and produced a copy of the

                                   2   proposed first amended complaint on March 25, 2019, and requested H2L1’s consent in filing the

                                   3   amended pleading. (Pl.’s Mot. at 7; Castro Decl. ¶¶ 8, 12.) The parties met and conferred on

                                   4   March 28, 2019, and Defendant refused to stipulate, so Plaintiff filed the instant motion on that

                                   5   same date. (Castro Decl. ¶ 13.) The Court finds that this timeline is reasonable given the

                                   6   voluminous document production made in January 2019.

                                   7          In opposition, Defendant argues that Plaintiff was not diligent, because its agent created

                                   8   the “key” document that forms its basis of the claim and emailed it from an FSG email address.

                                   9   (Def.’s Opp’n at 4.) Moreover, Defendant contends that Plaintiff has had the document since 2014.

                                  10   Id.

                                  11          In its reply, FSG argues that that the document emailed from an FSG email address was

                                  12   only a draft, and that H2L1 failed to produce the actual schedule of values utilized on the Project.
Northern District of California
 United States District Court




                                  13   (Pl.’s Reply at 4.)2 Furthermore, the individual who created the document was a former employee

                                  14   of both parties, and Defendant concedes that this former employee is in sole possession of certain

                                  15   documents, including some of Defendant’s. (Pl.’s Reply at 3-4.) Additionally, Plaintiff argues that

                                  16   this was only one of three exemplar documents that were produced in January 2019 that provide a

                                  17   basis for the new claim. Id. at 3. The other two documents were a two-page email chain and

                                  18   correspondence from USACE, neither of which Defendant disputes were first produced in

                                  19   January. Id. This explanation is reasonable, and is not a basis to find that Plaintiff was not diligent

                                  20   in bringing this new claim.

                                  21          Accordingly, the Court finds that Plaintiff was diligent in seeking amendment.

                                  22              iii.   Defendant will not suffer prejudice if leave to amend is granted.
                                  23          Defendant does not argue that it will suffer prejudice if leave to amend is granted. Instead,

                                  24   as Plaintiff contends, the addition of the new claim does not add any additional parties nor

                                  25
                                       2
                                  26     Plaintiff also states that Defendant has produced over 20,000 pages of documents that have been
                                       in its possession since the case’s inception, and has been withholding metadata. (Pl.’s Reply at 4.)
                                  27   Currently, there is no discovery dispute before the undersigned regarding this document
                                       production, but the parties are directed to review the district’s ESI Guidelines and Checklist,
                                  28   available at https://www.cand.uscourts.gov/eDiscoveryGuidelines, to assist them in future meet
                                       and confer efforts.
                                                                                          5
                                   1   increase the complexity of the litigation. (Pl.’s Reply at 4.) The Court notes that the trial date has

                                   2   been continued to December 2019, and that the fact and expert discovery deadlines are not until

                                   3   July and August 2019, which provides sufficient time to engage in any additional discovery to the

                                   4   extent that it is necessary.

                                   5           Additionally, the Court notes that there is no appearance of bad faith, undue delay or

                                   6   futility of amendment, and Plaintiff has not previously amended the complaint, which all weigh in

                                   7   favor of amendment.

                                   8           Accordingly, all factors weigh in favor of amendment.

                                   9                                        IV.     CONCLUSION
                                  10           In light of the foregoing, Plaintiff’s motion for leave to amend is GRANTED. Plaintiff

                                  11   shall file its first amended complaint within seven days of this order.

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: May 1, 2019
                                                                                              __________________________________
                                  14                                                          KANDIS A. WESTMORE
                                  15                                                          United States Magistrate Judge

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          6
